Citation Nr: 1526362	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-10 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Grave's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to February 1986, from November 1989 to February 1990, and has had additional periods of active duty for training (ADT) and inactive duty for training (IADT) with the Army National Guard from October 1987 to June 2004.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The Veteran testified at an April 2015 Board videoconference hearing before the undersigned Veterans Law Judge; the hearing transcript is of record.  

The Veteran submitted a June 2015 assessment from her social worker addressing PTSD, depression, and anxiety due to military stress and sexual assault.  The issue of entitlement to service connection to an acquired psychiatric disorder has been raised by the June 2015 assessment, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran was diagnosed with Grave's disease.

2.  Grave's disease was not incurred during a period of active duty service or ADT and was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for Grave's disease have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The RO issued September 2011 preadjudicatory notice to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, private medical records, a VA opinion, and Board hearing testimony.  The record was sent for a VA opinion in January 2013 to address diagnosed Grave's disease.  38 C.F.R. 
§ 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate as it was based on a full review of the record, to include pertinent National Guard service treatment records and private treatment records addressing the currently diagnosed Grave's disease; contained a description of the history of the disability at issue; and provided adequate reasons and bases for the opinion rendered based on findings in the record.  

The Board finds that because a diagnosis of Grave's disease is well established by the medical evidence of record, a VA examination is not needed in this case, and the VA opinion is sufficient.  The Veteran and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).


Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Grave's disease is not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Active military, naval, or air service includes any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of IADT during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2014).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2014).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002). 

When a claim for service connection is based upon an injury which occurred during a period of ADT or IADT, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that Grave's disease was incurred during periods of ADT with the Army National Guard in October 1998.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that Grave's disease was not incurred in service, or during qualifying periods of ADT.    

Army National Guard service medical records and associated private treatment records identify a current diagnosis of Grave's disease, first diagnosed in February 1999.  The Veteran contends, in an October 2012 statement, that Grave's disease is related to stress from active duty training with the Army National Guard.  In April 2015 hearing testimony, the Veteran reported that she noticed the first signs of Grave's disease in 1998.  She identified having symptoms related to Grave's disease beginning on a drill weekend on October 4, 1998.  She reported that every drill weekend after that aggravated her symptoms, which included insomnia, elevated heart rate, diarrhea, night sweats, hypervigilance, and anxiety.  The Veteran also reported having symptoms present during a period of ADT from October 23, 1998 to November 7, 1998.  She reported she was a master fitness trainer and was always in shape, but during a PT test in October 1998, she was shocked when her body just gave out.  She reported that this was not common for her.  

The Board finds that the Veteran's testimony as to the presence of her symptoms is credible and supported by evidence from National Guard service treatment records.  The Board finds, however, that the onset of identified symptoms in October 4, 1998 was during a period of IADT, and any earlier onset of Grave's disease is not shown by the record to have occurred during any qualifying period of active service or ADT.  While service connection may be granted for a disability resulting from a "disease or injury" incurred or aggravated while performing ADT, service connection may only be granted for an "injury" that was incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24) , 106, 1110 (West 2002).  Because Grave's disease is a disease, the Board finds that service connection cannot be granted for Grave's disease where it was incurred during a period of IADT.  

National Guard service treatment records show that the Veteran was treated for various physical symptoms beginning during IADT on October 4, 1998.  On October 4, 1998, during an Army Physical Fitness Test, during a sit-up event, the Veteran pulled her neck and shoulder and felt pain to her lower back.  In a sworn statement completed that day, the Veteran reported that during the sit-up event, her body went into muscle spasms, and reported having debilitating pain from the neck to the lower back.  

A Memorandum regarding the injury shows that the Veteran strained several muscles and was requesting temporary profile.  A sworn witness statement dated in October 1998 shows that during the Army Physical Fitness Test, the Veteran stopped and reported that she was having back spasms.  The Veteran was put on profile and received continuing chiropractic treatment for pain.  Service treatment records and personnel records show that the Veteran was serving on IADT on October 4, 1998 during the Army Physical Fitness Test.  

On October 28, 1998, during a period of ADT, the Veteran was seen for nausea, severe headaches, and coughing up green phlegm.  She was diagnosed with acute sinusitis.  

A December 1998 outpatient treatment report associated with service medical records shows that the Veteran was previously seen in October 1998 for neck and suprascupular muscle strain while doing physical testing for the Army National Guard.  The Veteran reported that she had developed further posterior neck pain, recurrent headaches, and diarrhea.  She also reported sleep deprivation and reporting being under a great deal of stress.  

Private treatment records identify a diagnosis of Grave's disease/hypothyroidism in February 1999.  This was not shown to be during any period of ADT.  A February 1999 treatment report shows that the Veteran underwent a workup for diarrhea and was found to be hyperthyroid.  Further treatment in February 1999 noted that the Veteran became symptomatic approximately six months prior with tremors, weight loss, nervousness, and heat intolerance.   An April 1999 letter from the Veteran's endocrinologist shows that the Veteran was hypothyroid, consistent with her symptoms of tremors, weight loss, nervousness, and heat intolerance. 

A June 2015 statements from the Veteran's social worker shows that the Veteran reported a history of hypothyroidism/Grave's disease, identified in one statement as being diagnosed in 1998, and in another statement as being diagnosed in late January 1999.  Despite the differing reports, the Board finds that the diagnosis of Grave's disease was not shown during any period of ADT.  The social worker also reported that at the end of 1998, the Veteran suffered from stress, anxiety, insomnia, excessive sweating, and had a resting heart rate of 140.  Again, the Board finds that while the Veteran credibly described treatment of various symptoms in late 1998, the social worker's statement based on the Veteran's self-report does not competently identify the incurrence of Grave's disease during any period of ADT. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).
     

The Board finds that the weight of the competent, credible, and probative evidence of record does not establish a nexus between currently diagnosed Grave's disease and active duty service or a period of ADT.  The Veteran submitted a May 2014 private opinion signed by her chiropractor and a chiropractic neurologist who opined that Grave's disease was more likely than not caused by, not only stress from the military, but also due to antigen mimicry of a microbe she attained while in the military years before her actual manifestations of symptoms.  They reasoned that Grave's was not caused by the Veteran's activity in October 1998, but was caused well before this date, and that the onset "could have been any time in the years before this event."  They also indicated that to determine the Veteran's chances of having been on active duty when exposed to the initial pathogen that started the Grave's cascade of events, one would have to look at her percentage of active duty in the many years before symptoms began.  

The Board finds that while the May 2014 opinion identifies stress as one causative factor for Grave's disease, the opinion does not distinguish the Veteran's service based stress during periods of ADT as being a causative factor versus periods of IADT, does not identify any specific incident of stress or periods of stress, and instead indicates that the onset of Grave's disease could have been any time in the years before the Veteran became symptomatic in October 1998.  Notably, while the opinion links the Veteran's Grave's disease to active service in the years prior to October 1998, the record shows that the Veteran's last period of active service was from November 1989 to February 1990, 8 to 9 years prior to the diagnosis of Grave's disease, and the record shows that since February 1990, she was serving on shorter periods of ADT and IADT.  Despite vaguely relating Grave's disease to active duty stress, the May 2014 opinion indicates, instead, that Grave's disease is actually related to antigen mimicry of a microbe during some unidentified time in the years before the onset of the Veteran's 1998 symptoms.  Because no specific incident or illness during a period of ADT was identified with regard to the Veteran's exposure to a pathogen, versus a potential exposure at other times, the Board finds that the opinion is too speculative to base a finding of service connection.  VA regulation provides that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  

In looking at the May 2014 opinion and the reasoning for the opinion, the Board finds that the opinion is based on the speculation that the Veteran may have been serving on an unidentified period of active duty or ADT in the years prior to the onset of her symptoms, and that she may have been exposed to some pathogen during this time which triggered her Grave's disease.  The Board finds that the opinion's suggestion that one would have to look at the Veteran's percentage of active duty in the many years before symptoms began to determine her chances of having acquired Grave's disease during active service further highlights the speculative nature of the opinion.  Accordingly, the Board finds that the May 2014 private opinion is insufficient evidence of a nexus or relationship between current Grave's disease and active duty service or ADT.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be accompanied by evidence that suggests more than a purely speculative basis for granting entitlement).

In contrast to the May 2014 opinion, a January 2015 VA medical opinion, which was based on a review of the record, indicates that Grave's disease was less likely caused by or the result of the stress of training in October 1998.  The VA examiner opined, however, that Grave's disease likely had its manifestation in military service on October 4, 1998, when the Veteran developed shoulder pain and spasms during her Army Physical Fitness Test.  The spasms were stated to be likely due to myopathy due to her hypothyroidism.  The VA examiner reasoned that the Veteran's endocrinologist discussed the onset of symptoms six months prior in February 1999, and indicated that her symptoms had just not been diagnosed as a Grave's condition.  The Board finds that the January 2015 VA examiner opined that hyperthyroidism/Grave's disease had its onset on October 4, 1998, based on the Veteran's symptom presentation, consistent with evidence in National Guard service medical records showing that the Veteran sought treatment for various physical complaints during an Army Physical Fitness test that day.  The Board finds, however, based on a review of service records, that the Veteran was serving on a period of IADT on October 4, 1998, and not ADT.  Because Grave's disease is a disease, service connection cannot be granted based on the initial onset or manifestations of symptoms during a period of IADT.  

The January 2015 VA examiner opined that Grave's disease was less likely as not caused by, the result of, or aggravated by her training during service.  Thus, while the Veteran contends that Grave's disease was aggravated during a period of ADT, which she served on from October 23, 1998 to November 7, 1998, the VA opinion shows that there is no evidence that the Veteran's training or stress altered the natural course of her hyperthyroid/Grave's condition.  Because the January 2015 VA examination was based on a review of service records, which included a discussion of treatment in service and dates of such treatment, the Board has accorded more probative weight to the medical opinion provided by the January 2015 VA examiner than to the March 2014 private opinion which is based largely on speculation.  Moreover, the Board finds that the January 2015 VA examiner's opinion with regard to aggravation is more probative than the Veteran's own assertion of aggravation as it was provided by a physician who has reviewed the evidence of record.  The Board finds that, as a lay person, the Veteran is not competent to provide an opinion regarding aggravation of Grave's disease during periods of ADT as she lacks the medical training and expertise to provide a complex medical opinion as to the progression of Grave's disease, and the Board finds that her lay assertions in that regard are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the claim for service connection for Grave's disease, and the appeal denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim. 


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a Grave's disease is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


